Title: To James Madison from John Henry Purviance, 5 April 1813
From: Purviance, John Henry
To: Madison, James


Sir
Baltimore, April 5. 1813.
It was a subject of great regret to me at my late visit to Washington, that I was prevented by indisposition from paying a Suitable attention to the personal civilities you were pleased to Shew to me, and of taking an opportunity before my departure of declaring to you the high sense I entertain of the disposition to promote my interests evinced by the Executive, and communicated to me thro’ the medium of the Department of State.
A long and of late an increased pressure of ill health, and an apprehension that its further decline under circumstances less favorable to its preservation, might disqualify me from discharging in a suitable manner the duties of the employment annexed to the intended Legation to France, appeared to me, after much reflexion, powerful obstacles to my accepting that very respectable and desireable appointment.
However painful this necessity was, both from its cause and influence on my present existence as well future prospects, I cannot omit taking the opportunity to express to you, Sir, my grateful Sentiments for these repeated marks of the favorable recollection of the Government, which I consider as honorable as they are consolatory to me under the pressure of long and severe trials. For these and former evidences of your personal good-will I wish to offer you my very sincere acknowledgments and to assure you of the high consideration with which I have the honor to be, Sir, Your most obedient and very humble Servant
John H. Purviance
